Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
 
Response to Arguments
Claim rejections under 35 U.S.C. § 112 in the Office action of 11/01/2021 are withdrawn.
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive.
Amended independent claims 1, 10, and 17 are rejected as given below.
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 17 recite “wherein at least a portion of the central section (302) is adapted to be spaced apart from a surface of a hardware (300, 232) in an installed state, wherein the first (304) and second (306) seal interfaces each comprise an edge lip (305) and a secondary lip (308), wherein a surface of the central section that directly faces the hardware comprises a concave cross-sectional profile, and the concave cross-sectional profile comprises a middle section and two end portions that extend an entire distance between the middle portion and a corresponding secondary lip (308) of the first and second seal interfaces, each of the two end portions lies along a generally straight line” in line six. Specification discloses “central section 302” (¶ 0035), “hardware 300, 232” (¶ 0032, and 0034), “first and second seal interfaces 304, 306” (¶ 0035 and 0036), “edge lip 305, 336” (¶ 0036, 0045), “middle portion” (¶ 0048), “two-end portions” (¶ 0048), and “secondary lip 308, 338” (¶ 0048). Figure 3 shows the central section 302 is spaced from the hardware 232 and have a concave cross-sectional profile that is spaced apart from the hardware 232 in the installed state, first and second seal 
The meaning of the limitation “hardware” is unclear. Specification discloses “hardware” as 300, 232, and 206 as piston (¶ 0030). Appropriate correction is required. 
The meaning of the limitation “the first and second seal interfaces each comprises an edge lip and a secondary lip” in line 7 is unclear because the first and second seal interface 304, 306 face the hardware 232, and the edge lip and secondary lip face the piston 206. Appropriate correction is required. 
Claim recites “the first and second seal interfaces each comprises an edge lip and a secondary lip” in line 7, and “a corresponding secondary lip of the first and second seal interfaces” in line 13. It is unclear whether “secondary” in line 7 and “a corresponding secondary lip” in line 13 are the same or different. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-12, and 16-19 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2017-0219299 (Schuhmacher et al). Based on the claim language, limitations have been interpreted as best able. For simplicity, wherever possible, applicant’s reference numerals are used in the annotated Figure. Claim(s) is/are rejected as shown below. 
As to claim 1, Schuhmacher discloses an annular seal (Figures 1-5) comprising: 
a central section (302, in Figure 5 as shown below); 
a first seal interface (304) extending from a first axial side of the central section (302) (in Figure 5 as shown below); and 
a second seal interface (306) extending from a second axial side of the central section (302) (in Figure 5 as shown below); 
wherein at least a portion of the central section (302) is adapted to be spaced apart from a surface of a hardware in an installed state (at least a portion central section 302 is spaced from pump 102 and movable component 106; Figure 5), 
wherein the first (304) and second (306) seal interfaces each comprise an edge lip and a secondary lip (in Figure 5 and as shown below), 





    PNG
    media_image1.png
    891
    747
    media_image1.png
    Greyscale



As to claim 2, Schuhmacher discloses the annular seal of claim 1, wherein at least one of the first and second seal interfaces comprises an energizing element (124) (Figure 2).  

As to claim 5, Schuhmacher discloses the annular seal of claim 1, wherein the sealing lips comprise an edge lip (305, 336) adjacent to an axial end of the annular seal and a secondary lip (308, 338) spaced apart from the edge lip by a recessed portion (312) (as shown above).  

As to claim 6, Schuhmacher discloses, the annular seal of claim 5, wherein the recessed portion (312) has a generally polygonal cross section (recessed portion shown within the mark ellipse in Figures 3-4.)  

As to claim 7, Schuhmacher discloses, the annular seal of claim 5, wherein the recessed portion comprises a first surface (314) and a second surface (316), wherein the first surface (314) is disposed closer to the edge lip (305) and the second surface (316) is disposed closer to the secondary lip (308) (as shown above), and wherein the first surface (314) has a greater cross-sectional length than the second surface (316) (Figures 4 and as shown below in Figure 4).  



    PNG
    media_image2.png
    793
    642
    media_image2.png
    Greyscale


As to claim 8, Schuhmacher discloses the annular seal of claim 5, wherein the edge lip (305) is spaced apart from an axial end of the annular seal by a chamfered edge (318; Figure 4 and as shown above) of the annular seal.  

As to claim 9, Schuhmacher discloses the annular seal of claim 1, wherein the central section comprises a concave cross- sectional profile (as shown above in Figure 5, claim 1.)  

As to claim 10, Schuhmacher discloses a sealed assembly (Figures 1-5) comprising: 
an outer component (102) defining a bore (pump 102 with piston 106; ¶ 0109, 0110); 
an inner component (106) disposed within the bore of the outer component pump 102 with piston 106; ¶ 0109, 0110); 
 and an annular seal (Figures 1-4) disposed between the inner and outer components (Figure 5), wherein the annular seal comprises: 
a central section (302); 
a first seal interface (304) extending from a first axial side of the central section (302); and 
a second seal interface (306) extending from a second axial side of the central section (302), 
wherein at least a portion of the central section is spaced apart from a surface of the inner component (at least a portion central section 302 is spaced from the surface of 106; Figure 5),

wherein a surface of the central section (302) that directly faces the hardware (106) comprises a concave cross-sectional profile (as shown above for claim 1), and the concave cross-sectional profile comprises a middle section (344) and two end portions (346, 348) that extend an entire distance between the middle portion and a corresponding secondary lip (308, 338) of the first and second seal interfaces (304, 306), each of the two end portions (346, 348) lies along a generally straight line (Figure 5 and as shown above for claim 1).  

As to claim 11, Schuhmacher discloses the sealed assembly of claim 10, wherein the inner component (106) is adapted to rotate relative to the outer component, translate relative to the outer component, or both (pump 102 with piston 106; ¶ 0109, 0110.)  

As to claim 12, Schuhmacher discloses the sealed assembly of claim 10, wherein the first seal interface (304) is in fluid communication with a first region of the assembly and the second seal interface (306) is in fluid communication with a second region of the assembly, and wherein the first region has a higher pressure than the second region (as shown in Figure 5 for claim 1; ¶ 0164.)  

As to claim 16, Schuhmacher discloses the sealed assembly of claim 10, wherein the central section (302) defines a storage area (342; as shown in Figure 5 in claim 1) between the annular seal and the inner or outer component (102, 106), and wherein a 

As to claim 17, Schuhmacher discloses a sealed assembly (Figures 1-5) comprising: 
an outer component (102) defining a bore (pump 102 with piston 106; ¶ 0109, 0110); 
an inner component (106) disposed within the bore of the outer component pump 102 with piston 106; ¶ 0109, 0110); 
 and an annular seal (Figures 1-4) disposed between the inner and outer components (Figure 5), wherein the annular seal comprises: 
a central section (302); 
a first seal interface (304) extending from a first axial side of the central section (302); and 
a second seal interface (306) extending from a second axial side of the central section (302), 
wherein the central section (302) comprises a storage area (342; Figure 5 as shown above in claim 1) adapted to contain leaked fluid during operation of the seal assembly (during operation, any fluid leakage from high pressure region will accumulate in storage 342, and thus the storage area 342 is adapted to contain leaked fluid during operation of the seal assembly).
wherein the first and second seal interfaces each comprise an edge lip and a secondary lip (in Figure 5 and as shown above for claim 1),  


As to claim 18, Schuhmacher discloses the seal assembly of claim 17, wherein the storage area (342) comprises a concave portion, as viewed in cross section (as shown in Figure 5 above in claim 1.)  
As to claim 19, Schuhmacher discloses the seal assembly of claim 17, wherein the storage area extends continuously from the first seal interface to the second seal interface (as shown in Figure 5 above in claim 1.)    









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 13-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017-0219299 (Schuhmacher et al) alone. Based on the claim language, limitations have been interpreted as best able. For simplicity, wherever possible, applicant’s reference numerals are used in the annotated Figure. Claim(s) is/are rejected as shown below. 
As to claim 3, Schuhmacher discloses the annular seal of claim 1, wherein the second seal interface (306) comprises an energizing element (124) (Figure 2 and 5), and wherein the first seal interface is essentially free of an energizing element.
	Schuhmacher teaches the sealing arrangement 100 are provided with spring elements for better sealing effect (¶ 0158). Schuhmacher also teaches that the sealing arrangement 100 comprises no spring elements 124 (¶ 0159), and spring elements 124 have different spring forces in Figure 5 (¶ 00160), depending on the sealing environment. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to have the first seal interface of the annular seal of Schuhmacher free of an energizing element as taught by Schuhmacher in paragraphs 0159 and 0160 where the spring force of the energizing element can be zero depending on the sealing environment. One skill in the art would realize that having no spring 

As to claim 4, the combination teaches the annular seal of claim 3, wherein the annular seal is adapted to be disposed between a first region of a hardware and a second region of a hardware (as shown above), wherein the first region has a higher pressure than the second region (first region 226 [144] is at higher pressure than the second region 228 [142]; ¶ 0164), and wherein the second seal interface (306) is adapted to be disposed on a side of the annular seal closer to the first region (226) (as shown above).  

As to claim 13, Schuhmacher discloses the annular seal of claim 12, wherein the second seal interface (306) comprises an energizing element (124) (Figure 2 and 5), and wherein the first seal interface is essentially free of an energizing element.
	Schuhmacher teaches the sealing arrangement 100 are provided with spring elements for better sealing effect (¶ 0158). Schuhmacher also teaches that the sealing arrangement 100 comprises no spring elements 124 (¶ 0159), and spring elements 124 have different spring forces in Figure 5 (¶ 00160), depending on the sealing environment. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to have the first seal interface of the annular seal of Schuhmacher free of an energizing element as taught by Schuhmacher in paragraphs 0159 and 0160 where the spring force of the energizing element can be zero depending on the sealing environment. One skill in the art would realize that having no spring 

As to claim 14, Schuhmacher discloses the sealed assembly of claim 13, wherein the energizing element comprises a spring, a compressed body such as a rubber ring, or a combination thereof (¶ 0124).  

As to claim 15, Schuhmacher discloses the sealed assembly of claim 14, wherein the spring (124) comprises a U-shaped spring, a V- shaped spring, or a combination thereof (Figures 1-2, and 5).  

As to claim 20, Schuhmacher discloses the annular seal of claim 17, wherein the second seal interface (306) comprises an energizing element (124) (Figure 2 and 5), and wherein the first seal interface is essentially free of an energizing element.
	Schuhmacher teaches the sealing arrangement 100 are provided with spring elements for better sealing effect (¶ 0158). Schuhmacher also teaches that the sealing arrangement 100 comprises no spring elements 124 (¶ 0159), and spring elements 124 have different spring forces in Figure 5 (¶ 00160), depending on the sealing environment. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to have the first seal interface of the annular seal of Schuhmacher free of an energizing element as taught by Schuhmacher in paragraphs 0159 and 0160 where the spring force of the energizing element can be zero depending on the sealing environment. One skill in the art would realize that having no spring 

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/NATHAN CUMAR/Primary Examiner, Art Unit 3675